

117 HR 3047 IH: Military Moms Matter Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3047IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Houlahan introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve postpartum care for members of the Armed Forces and dependents of such members, and for other purposes.1.Short titleThis Act may be cited as the Military Moms Matter Act of 2021.2.Improvement of postpartum care for certain members of the Armed Forces and dependents(a)Leave for primary and secondary caregivers(1)In generalSection 701 of title 10, United State Code, is amended—(A)in subsection (i)—(i)by striking total each place it appears and inserting parental;(ii)in paragraph (1)—(I)in subparagraph (A), by striking , including up to six weeks of medical convalescent leave and inserting  and up to six weeks of medical convalescent leave (which may not be considered in calculating the twelve weeks of parental leave); and(II)in subparagraph (B), by striking six weeks and inserting twelve weeks; and (iii)in paragraph (4), by inserting (and such additional medical convalescent leave may not be considered in calculating the twelve weeks of parental leave authorized under such paragraph) after child; and (B)in subsection (j)—(i)in paragraph (1), by striking 21 days of leave and inserting twelve weeks of parental leave;(ii)by striking paragraph (3); and(iii)in paragraph (4), by striking paragraphs (6) and all that follows through shall apply and inserting paragraphs (4) through (10) of subsection (i) shall apply.(2)ApplicabilityThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to births and adoptions that occur on or after the date that is six months after the date of the enactment of this Act.(b)Postpartum care for certain members and dependents(1)Postpartum careSection 1074d of title 10, United States Code, is amended—(A)by redesignating subsection (b) as subsection (c); and(B)by inserting after subsection (a) the following new subsection (b):(b)Postpartum care for certain members and dependents(1)At intervals to be prescribed by the Secretary that follow the date on which a covered individual gives birth, but not less frequently than four times during the one-year period beginning on such date, and upon consent of the covered individual, the Secretary shall furnish postpartum mental health assessments to the covered individual. Such assessments shall include screening questions related to postpartum anxiety and postpartum depression and may be provided in connection with the follow-up appointments described in paragraph (3).(2)(A)The Secretary shall ensure that, upon a covered individual giving birth or soon thereafter, the covered individual is offered a referral for a pelvic floor examination as part of the medical care to which the covered individual is entitled under this chapter.(B)Pelvic floor examinations provided pursuant to subparagraph (A) shall be conducted in-person wherever possible, but if the Secretary determines a covered individual for whom a referral is offered under such subparagraph is located in a geographic area with an inadequate number of physical therapists trained in providing such examinations, the examination may be provided through a telehealth appointment.(3)The Secretary shall ensure that there is provided within each military medical treatment facility an option for any covered individual who has given birth at the facility, and who is eligible to receive care at the facility, to schedule a follow-up appointment for postpartum care of the covered individual that is concurrent with the date of the follow-up appointment for postnatal care of the covered individual’s newborn infant.(4)In this subsection, the term covered individual means a member of the armed forces (including the reserve components) performing active service, or a dependent of such member, who is entitled to medical care under this chapter..(2)ApplicabilityThe amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply with respect to births that occur on or after the date that is six months after the date of the enactment of this Act.(c)Physical fitness testsNot later than after 180 days after the date of the enactment of this Act, the Secretary of Defense shall—(1)develop a standardized policy under which any member of the Armed Forces who gives birth while on active duty may not be required to take a physical fitness test until the date that is one year after the date on which the member gave birth; and(2)ensure such policy is implemented uniformly across each of the Armed Forces.(d)Pilot program to streamline postpartum appointments(1)Pilot programThe Secretary shall carry out a one-year pilot program to further streamline the process of scheduling postpartum appointments at military medical treatment facilities by reducing the number of distinct visits required for such appointments.(2)Streamlining of appointmentsIn carrying out the pilot program under paragraph (1), the Secretary shall ensure that there is provided within each military medical treatment facility selected under paragraph (3) an option for covered individuals who have recently given birth at the facility, and who are eligible to receive care at the facility, to receive a physical therapy evaluation in connection with each appointment provided by the facility for postpartum care of the covered individual or for care of the covered individual’s newborn infant, including such appointments provided concurrently pursuant to section 1074d(b) of title 10, United 25 States Code (as added by subsection (b)).(3)SelectionThe Secretary shall select not fewer than ten military medical treatment facilities at which to carry out the pilot program under paragraph (1). In making such selection, the Secretary shall ensure geographic diversity with respect to the location of the facilities, including by considering for selection facilities located outside of the United States.(4)ReportNot later than one year after the commencement of the pilot program under paragraph (1), the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the effectiveness of the pilot program. Such report shall include—(A)a recommendation by the Secretary on whether to expand or extend the pilot program; and(B)a summary of the findings that led to such recommendation.(5)Covered individual definedIn this subsection, the term covered individual has the meaning given such term in section 1074d(b) of title 10, United States Code (as added by subsection (b)).(e)Pelvic health at military medical treatment facilitiesThe Secretary shall take such steps as are necessary to increase the capacity of military medical treatment facilities to provide pelvic health rehabilitation services, including by increasing the number of physical therapists employed at such facilities who are trained in pelvic health rehabilitation.(f)Review of pelvic health rehabilitation programs(1)Review requiredThe Secretary shall conduct a review of any current pelvic health rehabilitation programs of the Department of Defense, including an evaluation of the outcomes of any such programs.(2)ReportNot later than nine months after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the findings of the review required under paragraph (1).(g)Guidance on obstetric hemorrhage treatmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue guidance on the development and implementation of standard protocols across the military health system for the treatment of obstetric hemorrhages, including through the use of pathogen reduced resuscitative blood products.